internal_revenue_service department of the treasury number release date index number dollar_figure washington dc person to contact telephone number refer reply to cc psi - plr-125478-00 date date re legend taxpayer spouse date date date date x and y periods museum collection gallery court foundation agreement dear this letter is in response to your authorized representative’s letter dated date in which a ruling was requested on the federal estate_tax consequences of a proposed bequest contribution to museum according to the facts submitted taxpayer currently owns an interest in each of paintings drawings and watercolors of various artists of the x and y periods that are described collectively hereinafter as the collection taxpayer previously contributed all of his right title and interest in and to a undivided present_interest in of the works_of_art comprising the collection to museum with respect to those works plr-125478-00 taxpayer has retained the remaining undivided_interest taxpayer owns a interest in the remaining works_of_art comprising the collection item second paragraph c of taxpayer’s will dated date provides that subject_to the conditions set forth hereinafter i give to museum if it is at my death and at the time of distribution a charitable_organization within the meaning of sec_501 sec_170 sec_2055 and sec_2522 of the internal_revenue_code the following paintings drawings and watercolors to the extent owned by me in whole or in part at my death the items of artwork comprising the collection are listed following paragraph c item second paragraph c as amended by a codicil dated date provides prior to the delivery of the collection to the museum the executors of my estate shall receive a written_agreement in form and content acceptable to them from the duly authorized officers of the museum affirming the terms and conditions of the proposed agreement dated as of date agreement between myself and the museum relating to the collection or the terms and conditions of said agreement as it may be finalized and executed by the museum and myself and as it may be subsequently amended or restated before my death in preparing said written_agreement the executors of my estate may include additional reasonable administrative provisions not expressly set forth in the agreement but determined by said executors in their discretion to be consistent with the terms and intent of the agreement and any other written agreements i may enter into with the museum during my lifetime provided however that the provisions of the agreement or any modification thereto shall be consistent with the availability of a charitable deduction under sec_2055 of the internal_revenue_code for the full value of the collection to the museum to the extent any provision is inconsistent with obtaining such charitable deduction it shall be ignored item second paragraph c of the will provides as follows if the museum should refuse to accept the collection under the conditions set forth herein or if the museum plr-125478-00 should at my death or at the time of distribution not be a charitable_organization within the meaning of sec_501 sec_170 sec_2055 and sec_2522 of the internal_revenue_code then my executors in their sole discretion shall distribute the collection to a charitable_organization qualifying under sec_501 sec_170 sec_2055 and sec_2522 of the internal_revenue_code the agreement referenced in paragraph c of taxpayer’s will as amended by the codicil was executed by taxpayer and museum on date the agreement recites that taxpayer has an ownership_interest in a collection of works_of_art enumerated and described in exhibit a attached to the agreement the collection and that the taxpayer has previously made gifts to the museum of a one-half undivided_interest in certain of the works_of_art that are specified in exhibit a the agreement provides that if taxpayer leaves a will giving his entire remaining interest in the works_of_art in the collection to museum then museum will be bound to maintain and display the collection in furtherance of its sec_501 purposes and in accordance with the terms of the agreement in general the museum is obligated to exhibit all of the works_of_art in the collection at its primary exhibition facility in accordance with the following conditions all of the works_of_art in the collection must be exhibited on a permanent and continuous basis to the public during museum's normal business hours in accordance with its standard operating policies however works may be removed from display for such periods of time as may be appropriate for preservation conservation building renovation photography or scholarly examination all of the works_of_art in the collection must be exhibited together in a coherent and integrated manner except that works may from time to time be exhibited on a brief temporary basis in special exhibitions within the museum except as provided in and above all works_of_art in the collection must be continuously exhibited in gallery space in that area of the museum designated gallery the entrance or entrances to the gallery space housing the collection must prominently identify the gallery as housing the collection whether on display on special exhibition within the museum or otherwise each work_of_art in the collection shall bear an appropriate plaque or sign which identifies the plr-125478-00 name of the work_of_art and that it is part of the collection the credit line for all reproductions of any work_of_art in the collection shall be the taxpayer and spouse collection the museum shall take all reasonable steps to assure that the identification and credit line obligations in and above are observed by all entities and shall institute and prosecute all reasonable and practicable legal and equitable actions to enforce those obligations the agreement also provides that notwithstanding the provisions of and above the museum may loan on a temporary basis works_of_art in the collection in accordance with its standard operating policies if for whatever reason the museum shall sell exchange or otherwise dispose_of any works_of_art in the collection it shall sell exchange or dispose_of such work_of_art only to acquire other examples of works_of_art that are typified by the collection are consistent with the spirit of the collection and are of a value substantially equal to the value of the deaccessioned work_of_art in the collection any such acquired works_of_art shall then be subject_to the terms and conditions under the agreement finally any and all insurance proceeds paid for the loss damage or destruction of any work or works_of_art in the collection will be used by the museum to repair the work or if the repair is not deemed advisable by the museum to acquire one or more examples of works_of_art that are typified by the collection and are consistent with the spirit of the collection and the acquired work or works shall then be subject_to the terms and conditions of the agreement under the agreement after the death of taxpayer the museum agrees to submit itself to the jurisdiction of court or any other court having probate jurisdiction over taxpayer’s estate in matters relating to the collection or the agreement the museum agrees that upon any_action or petition by taxpayer’s executors or by the foundation a nonprofit corporation the court may direct a specific performance of any provision of the agreement which the museum may breach or b injunctive relief against the museum in the curing of such breach the agreement also provides that if at the time of taxpayer’s death taxpayer’s will contains a bequest of his entire remaining interest in the works_of_art in the collection the museum agrees to accept the bequest and to discharge all of its obligations under the terms of the agreement it is expressly understood and agreed that no provision or condition under the agreement will divest the museum of its ownership of the collection if it receives the bequest under taxpayer’s will in addition taxpayer taxpayer’s estate and taxpayer’s heirs or legatees will not have a reversionary_interest in the collection you have requested the following rulings plr-125478-00 the value of the proposed contribution upon taxpayer’s death to the museum of taxpayer’s interests in the works_of_art comprising the collection subject_to the conditions of the agreement will be deductible from taxpayer’s gross_estate under sec_2055 the amount of the deduction under sec_2055 for the proposed contribution at taxpayer’s death to the museum of taxpayer’s interests in the works_of_art comprising the collection subject_to the terms and conditions set forth in the agreement will be equal to the full fair_market_value of the taxpayer’s interest in the works_of_art comprising the collection includible in taxpayer’s gross_estate under sec_2031 and sec_2033 sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 includes in a decedent's gross_estate the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2031 provides that the value of the gross_estate shall be determined by including the value at the time of death of all property real or personal tangible or intangible wherever situated sec_20_2031-1 of the estate_tax regulations provides generally that the value of every item of property includible in a decedent's gross_estate is its fair_market_value the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of the relevant facts sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art no part of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_20_2055-1 provides that a deduction is allowed under sec_2055 for the value of property included in the decedent's gross_estate and transferred by the decedent to certain charitable entities in general the amount allowable as a estate_tax charitable deduction under sec_2055 is the fair_market_value of the property passing to charity under certain scenarios this value may not be the same as the value determined for estate_tax inclusion purposes under sec_2031 see 674_f2d_761 9th cir estate of schwan v commissioner tcmemo_2001_174 see also estate of disanto v commissioner t c m plr-125478-00 applying these principles in the case of the estate_tax_marital_deduction deukmejian v commissioner tcmemo_1981_24 cooley v commissioner t c aff’d per curiam 283_f2d_945 2nd cir dealing with the effect of restrictions on marketability on the amount of the income_tax charitable_contribution_deduction in the present case under the terms of taxpayer’s will the works_of_art comprising the collection will pass to museum upon taxpayer’s death subject_to the museum’s acceptance of the restrictions contained in the agreement as described above under item paragraph c of taxpayer’s will if museum does not accept the collection then the collection is to be distributed to another charitable_organization described in sec_501 sec_170 and sec_2522 selected by the executor under the agreement the museum cannot be divested of its ownership of the collection the agreement authorizes the sale of works_of_art in the collection and only limits the use of the proceeds of sale to the acquisition of works_of_art that are typified by the collection that are equal to the value of the deaccessioned work_of_art in the collection further the agreement does not prohibit the museum from loaning works_of_art that comprise the collection as long as loans are made on a temporary basis in accordance with the museum's standard operating policies accordingly based upon the facts submitted and the representations made we conclude that the value of taxpayer's interests in the works_of_art comprising the collection that pass to museum pursuant to item second paragraph c of taxpayer's will subject_to the terms of the agreement will qualify for the estate_tax charitable deduction under sec_2055 the amount of the estate_tax charitable deduction allowable under sec_2055 with respect to taxpayer's interests in the works_of_art comprising the collection will be equal to the full fair_market_value of the taxpayer's interest in the works_of_art comprising the collection that are includible in taxpayer's gross_estate under sec_2031 and sec_2033 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a plr-125478-00 request for reconsideration of this ruling should be submitted to this office sincerely yours george masnik enclosure copy of letter for sec_6110 purposes branch chief branch office of associate chief_counsel passthroughs and special industries
